Citation Nr: 1034121	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a neck 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased disability rating for service-
connected atopic dermatitis, currently evaluated 30 percent 
disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.

(The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a lung 
disability and entitlement to service connection for a lung 
disability, to include chronic obstructive pulmonary disease 
(COPD) are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1982 to September 1992.  Service in Southwest Asia is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Procedural history

Neck disability claim

In November 1992, the RO denied the Veteran's service-connection 
claim for a neck disability.  The Veteran did not appeal this 
decision.

In February 2002, the Veteran filed a request to reopen his 
previously denied claim.  This request was denied by the RO in 
the above-referenced August 2002 rating decision.  The Veteran 
disagreed with this decision and perfected an appeal as to that 
issue.

Increased rating claim

In a May 1995 decision, the RO awarded the Veteran service 
connection for atopic dermatitis; a 10 percent disability rating 
was assigned.  The RO increased this rating to 30 percent in a 
December 1997 decision.  The Veteran disagreed with this rating 
and perfected an appeal.  The Board subsequently denied the 
Veteran's increased rating claim in a December 1999 decision.

In February 2002, the Veteran claimed entitlement to a disability 
rating greater than 30 percent for his service-connected atopic 
dermatitis.  The RO denied this claim in the above-referenced 
August 2002 rating decision.  The Veteran disagreed and perfected 
an appeal as to this issue as well.

TDIU claim

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for a TDIU due to service-
connected disability is part and parcel of an increased rating 
claim when such claim is raised by the record.  As discussed in 
further detail below, the Veteran has reasonably raised the issue 
of TDIU by his lay testimony.  In light of the Court's holding in 
Rice, the Board has considered the TDIU claim as part of his 
pending increased rating claim and is listing the raised TDIU 
claim as an issue.  

Hearings

In November 2005, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by a 
Veterans Law Judge (VLJ).  Subsequently, in March 2010, the 
Veteran testified at a second personal hearing, chaired by 
another Veterans Law Judge at the Board's offices in Washington 
D.C.  Transcripts of both hearings have been associated with the 
claims file.

Based on the foregoing, the instant decision will be signed by a 
panel of three Veterans Law Judges including both Judges that 
presided over hearings related to matters addressed in this 
decision.  See 38 C.F.R. § 20.707 (2009).

At and subsequent to the March 2010 hearing, the Veteran 
submitted additional argument and medical evidence directly to 
the Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).

Remanded issues

As noted below, the Board is reopening the Veteran's service-
connection claim for a neck disability, and is remanding it for 
further evidentiary development.  Additionally, the Veteran's 
skin and TDIU claims are addressed in the REMAND portion of the 
decision below and are also REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1992, the RO denied the Veteran's claim of 
entitlement to service connection for a neck disability.  
The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's November 1992 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a neck disability.




CONCLUSIONS OF LAW

1.  The November 1992 RO decision which denied the Veteran's 
service-connection claim for a neck disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.        §§ 3.104, 20.1103 
(2009).

2.  Since the November 1992 RO decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a neck disability.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a neck 
disability.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen his previously-
denied claim has been received.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and not 
yet final as of that date.

The Board has considered this legislation with respect to the 
Veteran's application to reopen the previously disallowed 
service-connection claim.   38 U.S.C.A.            § 5103(a); 38 
C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant 
matter, given the favorable action taken below regarding the 
Veteran's application to reopen his claim, the Board finds that 
further discussion of VCAA is not required with respect to the 
claim to reopen.  Any error in the duties to notify him of the 
evidence necessary to substantiate his application to reopen, and 
to assist him in the development of his claim to reopen is 
harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's neck disability 
claim was previously denied in a November 1992 decision by the 
RO.  The Veteran did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002);           38 C.F.R. §§ 
3.104, 20.1103 (2009).

In essence, the Board denied the Veteran's claim because the 
evidence of record at the time failed to demonstrate that the 
Veteran had a current neck disability, or that any such 
disability had its onset in, or was caused by his military 
service.  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after 
November 1992] evidence bears directly and substantially upon 
these matters.

Recent VA treatment reports clearly demonstrate that the Veteran 
now has a diagnosed cervical spine disability.  Indeed, MRI 
results obtained in January 2010 show that the Veteran currently 
has early degenerative disc disease at C3-C4 with a small to 
moderate right lateral disc protrusion/extrusion/focal 
osteophyte, minimal disc bulging, and mild torticollis type 
curvature of the cervical spine.                    See the 
Veteran's January 27, 2010 VA cervical spine MRI report.

The Veteran has also recently asserted that his original neck 
injury occurred during his Gulf War service, when he was carrying 
heavy missiles and other weapons approximately twelve kilometers 
each day.  See e.g., the Veteran's March 2010 hearing transcript, 
pages 5, 6, 14, and 15.  In support of his claim, the Veteran 
submitted a February 2010 statement from his chiropractor, Dr. 
M.D., who pertinently noted that the Veteran has been having neck 
problems "on and off for about 20 years," and that he found 
evidence of "spinal problems that could cause the current 
symptoms [the Veteran] complains of."  See the February 2010 
statement of Dr. M.D.  

The Board finds that the Veteran's lay statements, recent VA 
treatment reports, and the February 2010 medical opinion of Dr. 
M.D. constitute new and material evidence as to the issue on 
appeal.  As noted above, for the sole purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the Veteran's statements and the medical opinions, 
although not their weight, is presumed for the narrow purpose of 
determining whether sufficient evidence has been submitted to 
reopen the previously disallowed claim for service connection.  
See Justus, supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's claim, and presents a reasonable 
possibility of substantiating it.             See 38 C.F.R. § 
3.156 (2009).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a neck disability. 

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For reasons which will be expressed below, the Board finds that 
additional development is required before this claim may be 
adjudicated on its merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's remaining claims must be remanded for further 
evidentiary development.  

Neck disability claim

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As noted above, the Veteran has asserted that he injured his neck 
during his Gulf War service by lifting and transporting heavy 
supplies, to include stinger missiles, for up to twelve 
kilometers a day.  Pertinently, while serving in Southwest Asia, 
the Veteran performed duties as a stinger gunner, and was awarded 
the Army Commendation Medal for his "sound performance in the 
face of the enemy" providing  air defense coverage of the 5th 
Squadron, 5th Cavalry Regiment that was "instrumental in the 
success of that unit in combat."  See the Veteran's Army 
Commendation Medal Award.  The Board finds no reason to doubt the 
Veteran's assertions of in-service neck injury, as the evidence 
of record demonstrates that the Veteran is in fact a combat 
veteran, and that the circumstances of his described injury are 
consistent with the circumstances, conditions, or hardships of 
his service as a stinger gunner.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Furthermore, the Board adds that the 
Veteran's service treatment records upon separation from service 
in 1992 include complaints of sharp pain at the right side of the 
neck with certain movements.  See the Veteran's August 10, 1992 
Report of Medical History.  
It is also undisputed that the Veteran has a current diagnosis of 
degenerative arthritis of the cervical spine with mild 
torticollis type curvature.

Crucially, there is no opinion of record relating the Veteran's 
current cervical spine disability to his active duty service, or 
ruling out such any such connection.  As such, this case presents 
certain medical questions which cannot be answered by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the nature 
of the Veteran's cervical spine disability, and the relationship, 
if any, between the cervical spine disability and the Veteran's 
active military service.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical opinion 
is therefore necessary.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R.       § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Atopic dermatitis claim

At the March 2010 hearing, the Veteran indicated that he was 
scheduled to see a private dermatologist [Advanced Dermatology] 
in April 2010 to have growths removed from his face, which he 
claimed he gets "all the time now."  See the March 2010 hearing 
transcript, page 35.  To date, records of this private treatment, 
or any other treatment the Veteran has received for his skin 
since 2008, has not been associated with the Veteran's claims 
folder.  

VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A.            § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Moreover, it is the duty of 
the VA to assist a veteran in obtaining records from Federal 
agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Accordingly, the Board believes the Veteran's claim 
should be remanded so that updated VA and private treatment 
records may be obtained.

Additionally, the Board notes that the Veteran's most recent VA 
mental examination occurred in September 2008.  At that time, the 
VA examiner noted that the Veteran's service-connected skin 
disability involved 14 percent of total body surface area, with 6 
percent involving the face/neck area.  See the September 2008 VA 
examiner's report, page 2.  The Veteran has specifically 
disagreed with these findings, and instead asserts that during 
times of flare-up in hot weather, his skin disability affects his 
whole body.  See the March 2010 hearing transcript, pages 29 and 
30.  He has submitted additional photographs to support his 
contentions, and has expressed frustration with trying to get an 
examination during a time of a flare-up.  See the Veteran's 
February 15, 2009 letter to the Board.   

The Court has determined that VA medical examinations should be 
scheduled during active phases of skin conditions.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. 
App. 675 (1992) [holding that "it is the frequency and duration 
of the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed"].  In this case, the Board 
finds that the evidence is simply not sufficient to determine 
whether the Veteran's service- connected atopic dermatitis 
warrants a higher disability rating than 30 percent, as the 
rating criteria depends, in part, on the percentage of the entire 
body or exposed areas.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).  Although the September 2008 VA examination report 
included an assessment of such percentages, it is unclear whether 
the examination actually took place at a time when the Veteran's 
disability was most disabling.  Indeed, the Veteran himself 
stated at that examination that his skin condition is "worse in 
heat or warm summer months."  See the September 2008 VA 
examiner's report, page 1.  As such, the Veteran should be 
afforded another VA examination by a dermatologist at a time, if 
possible, when the Veteran's service-connected dermatitis is 
active and at its most disabling.

The Board further adds that although a new VA examination is not 
warranted based merely upon the passage of time [see Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that 
where a veteran claims that a disability is worse than when 
originally rated and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In this case, the Veteran is certainly competent to 
testify as to his perceived increase in skin lesions, pain, 
itching and burning since 2008.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board believes that a remand for another 
medical examination is necessary for this reason as well.            
See 38 U.S.C.A. § 5103A (d) [the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim]; McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green 
v. Derwinski, 1 Vet. App. 121 (1991) [holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the records of 
prior examinations and treatment]. 

TDIU claim

The Veteran has recently asserted that his skin condition has an 
impact on his employment, "especially during the hot weather 
months."  See the Veteran's February 2009 letter to the Board.  
In prior dermatology reports, the Veteran has specifically 
asserted that "he is not able to work due to his medical 
condition."       See the Veteran's October 21, 1999 VA EK-SW 
Note.  

As such, the issue of TDIU has been reasonably raised by the 
record.  As noted in the Introduction above, the Court has held 
that TDIU is encompassed in a claim for increased rating or the 
appeal of an initial rating when such is reasonably raised in the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that 
connection, the issue of entitlement to TDIU should be 
readjudicated by the RO in light of the Court's decision in Rice, 
and in light of the fact that the issue of entitlement to TDIU is 
inextricably intertwined with the increased rating claim the 
Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) [noting that where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; see 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
cervical spine disability, or for his 
service-connected atopic dermatitis since 
September 2008.  The Veteran should be 
provided multiple copies of VA Form 21-
4142, Authorization and Consent to Release 
Information, and should be asked to 
complete these releases so that VA can 
obtain private treatment records on his 
behalf.  VBA should take appropriate steps 
to secure copies of any such treatment 
reports identified by the Veteran, to 
include those already identified in the 
Veteran's March 2010 hearing testimony 
from Advanced Dermatology, as well as VA 
treatment records from 2008 to the present 
day which are not in the record on appeal.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should then schedule the Veteran 
for a VA spine examination.  The examiner 
should review the Veteran's VA claims 
folder, examine the Veteran and provide an 
opinion, with supporting rationale, as to 
whether it is as likely as not (i.e. 50 
percent or greater probability) that the 
Veteran's current cervical spine 
disability is related to the Veteran's 
active duty service, to include his self-
reported neck injuries while lifting heavy 
equipment during his Persian Gulf service.  

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

3.  The Veteran should also be scheduled 
for an examination with a dermatologist to 
determine the nature and severity of his 
service-connected atopic dermatitis.  To 
the extent possible, VA should attempt to 
schedule the examination during an active 
stage of the Veteran's dermatitis, 
particularly since skin conditions by 
their very nature tend to have active 
versus inactive stages.  See Ardison, 
supra.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  Further, if the Veteran's 
service-connected skin condition is not at 
its most disabling, the examiner should 
also, if possible, evaluate the Veteran's 
service-connected dermatitis based on the 
submitted photographs of the disability.  

The examiner should attempt to distinguish 
the symptomatology that is associated with 
the Veteran's service-connected atopic 
dermatitis from symptomatology linked any 
other nonservice-connected skin 
disabilities.  

The examiner should also comment on the 
impact, if any, that the Veteran's 
service-connected skin condition (either 
alone or in combination with the Veteran's 
other service-connected disabilities) has 
on his employability.  A report should be 
prepared and associated with the Veteran's 
VA claims folder. 

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record, 
and readjudicate the Veteran's service-
connection, increased rating and TDIU 
claims.  If the claims are denied, in 
whole or in part, the RO should provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________                       
____________________________
        ROBERT E. SULLIVAN			          	       J. A. 
MARKEY
            Veterans Law Judge,                                              
Veterans Law Judge
       Board of Veterans' Appeals                                  
Board of Veterans' Appeals



	                                       
_____________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


